DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claims 10, and 22-28, are canceled.
Claims 1-9, and 11-21, are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2020 and 5/19/2021 were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is grammatically objected for the phrase, "when a reference image of a same person as the subject of the face image is stored in reference image storage unit", wherein for proper grammar, this should be, "when a reference image of a same person as the subject of the face image is stored in a reference image storage unit".  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display information output function, face image acquisition function, line-of-sight detection function, biometric determination function, authentication function, and authentication result output function, in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner notes that all 6 of these functions are linked a biometric authentication program stored in a computer-readable recording medium (Instant par. 0017), and are not otherwise linked to any corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 limitations “display information output function”, “face image acquisition function”, “line-of-sight detection function”, “biometric determination function”, “authentication function”, and “authentication result output function”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Instant par. 0017 links these functions to a biometric authentication program stored in a computer-readable recording medium, but does not link these functions to any particular structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The examiner notes that figures 1, 4, and 6, links units that appear to be named the same as the functions to a biometric authentication device.  Though there is no structure linking any functions, amending to these units, would appear to satisfy 112f structure instead.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-21, are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhury et al. (US 8856541 B1, published: 10/7/2014), in view of Morishita (US 20170228586 A1, published: 8/10/2017).
Claim 1 (Currently Amended):  Chaudhury teaches a biometric authentication device (a computing device may use facial recognition programs to authenticate a user who attempts to gain access [Chaudhury, 2:61-63]) comprising one or more memories storing instructions (Storage Device(s) 48 [Chaudhury, FIG. 2]) and one or more processors (Processor(s) 40 [Chaudhury, FIG. 2]) configured to execute the instructions to:
output, to a display device, display information about a symbol which is to be moved and displayed on the display device (move element according to challenge pattern within GUI [Chaudhury, FIG. 5: 506]; [Chaudhury, FIG. 3: 314].  The anti-spoofing programs may cause a computing device to display a moving element (such as a dot, icon, etc.) at a graphical user interface (GUI) provided by the computing device [Chaudhury, 3:53-56]);
acquire a face image of a subject, the face image captured by an image capturing device at an image capturing timing while the display device displays the symbol (receive first and second facial images [Chaudhury, FIG. 4: 508].  Eye movement detection module 10 may receive, from an image capture device at least a first image of a face of a user and a second image of the face of the user (508) [Chaudhury, 20:4-7]);
detect, from the face image, a position being a position on the display device ahead of a line of sight of the subject (detect eye movement(s) based on facial images [Chaudhury, FIG. 5: 510].  Additionally, eye movement detection module 10 may detect one or more eye movements based at least in part on the first image of the face of the user and the second image of the face of the user (510) [Chaudhury, 20:11-14].  Additionally, the anti-spoofing programs may detect characteristics of the eye movements, and use the characteristics to compare the eye movements to an expected eye movement pattern that is based on the predetermined movement of the moving GUI element. As some examples, the anti-spoofing programs may compare the number of eye movements, the direction and/or speed of the eye movements, durations of pauses between different eye movements, and others [Chaudhury, 3:56-64]);
determine that the subject of the face image is a living body when one or more predetermined conditions including that the position coincides with a display position of the symbol at the image capturing timing are all satisfied (computing device 102 may implement techniques of this disclosure to detect a particular eye movement or a particular set/sequence of eye movements in order to establish liveness for the purpose of authentication by facial recognition [Chaudhury, 7:36-40].  Computing device may detect the sequence of eye movements performed by the user attempting to authenticate and match the detected sequence of eye movements to the challenge pattern. By matching the detected sequence of eye movements to the challenge pattern, computing device 102 may detect spoofing attempts in which an unauthorized user utilizes a video recording of an authorized user moving his/her eyes. In this manner, techniques of this disclosure may enable computing device 102 to implement anti-spoofing measures in a robust manner [Chaudhury, 7:43-52].  If a first image (e.g., an early frame of the video) falls under a center-gaze classification, while a second image (e.g., a frame that is subsequent to the early frame) falls under a left-gaze classification, computing device 102 may detect that the user has moved his/her eyes to the left [Chaudhury, 7:20-24]);
perform biometric authentication, based on the face image (to unlock computing device 102 using facial recognition technology, a user (such as authorized user 126) may provide an authentication image that represents at least a portion of his/her face. In some examples, the user may actively cause a camera of computing device 102 to capture the authentication image [Chaudhury, 5:34-39]); and
output an authentication result indicating an authentication success when the determination is made that the subject is a living body and the biometric authentication is successful, and output an authentication result indicating an authentication failure when the determination is made that the subject is not a living body or the biometric authentication fails (additionally, eye movement detection module 10 may determine whether to deny authentication to the user with respect to accessing one or more functionalities controlled by computing device 102 (512). Eye movement detection module 10 may determine whether to deny the authentication independently of results (if any) generated by facial recognition module 6. In other words, eye movement detection module 10 may deny authentication by overriding a positive result generated by facial recognition module 6, may confirm a denial result generated by facial recognition module 6, or may deny authentication prior to (or without any) execution of facial recognition analysis by facial recognition module 6 [Chaudhury, 20:21-32].  If eye movement detection module 10 detects that the detected eye movement pattern matches the challenge pattern with a sufficient level of accuracy (and based on the facial recognition programs granting a match to one or more of the images), computing device 102 may authenticate the user, and grant the user access to one or more functionalities [Chaudhury, 17:38-43]).

Chaudhury does not teach detect a line-of-sight position; determine that the subject of the face image is a living body when one or more predetermined conditions including that the line-of-sight position.
However, Morishita teaches detect a line-of-sight position; determine that the subject of the face image is a living body when one or more predetermined conditions including that the line-of-sight position (the information indicating a line-of-sight position may be position coordinates of a point closely watched by a user, in a display screen in the display device 1006 [Morishita, 0048]. Specifically, the spoofing determination unit 24 may determine whether or not spoofing exists, by comparing the information about temporal line-of-sight change detected from a facial image sequence with a switching timing of the presentation information and a change in a display position due to the switching. For example, the spoofing determination unit 24 may determine whether or not a face indicated by the facial image sequence is spoofing, in accordance with whether or not the information about temporal line-of-sight change relates to the aforementioned switching timing m.sub.t2. Further, the spoofing determination unit 24 may perform spoofing determination in accordance with whether or not the information about temporal line-of-sight change relates to a change in the display position by the switching from (m.sub.x1,m.sub.y1) to (m.sub.x2,m.sub.y2) [Morishita, 0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the facial and life recognition application of Chaudhury to include the line-of-sight facial authentication feature of Morishita.


Claim 2:  The combination of Chaudhury and Morishita, teaches the biometric authentication device according to claim 1.  Chaudhury further teaches wherein the symbol moves on the display device in a random direction (to generate a distinct pattern at each authentication attempt, movement pattern module may use one or more randomizer algorithms [Chaudhury, 12:33-35]).
 
Claim 3 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the biometric authentication device according to claim 1.  Chaudhury further teaches wherein the symbol moves continuously on the display device (FIG. 3B illustrates computing device 102 displaying GUI 306B. GUI 306B includes pattern display 308 with challenge dot 314 positioned at a different location. As shown, in the example of FIG. 3B, challenge dot 314 is positioned at a different location along the horizontal path of pattern display 308 than challenge dot 314 as illustrated in FIG. 3A. The updated position of challenge dot 314 may represent a position of challenge dot 314 during movement or at a stoppage point specified in the challenge pattern [Chaudhury, 17:52-67, FIG. 3A-3B]; Examiner's Note: as illustrated in FIGS. 3A-3B).
 
Claim 4 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the biometric authentication device according to claim 1.  Chaudhury further teaches wherein the one or more processors are configured to execute the instructions to receive, from the display device, touch position information indicating a touch position being a position of a touch input on the display device when the touch input is performed on the display device, and perform the acquisition of the face image when the touch position information is received, and wherein the conditions further include that the touch position indicated by the touch position information coincides with the display position (to unlock computing device 102 using facial recognition technology, a user (such as authorized user 126) may provide an authentication image that represents at least a portion of his/her face. In some examples, the user may actively cause a camera of computing device 102 to capture the authentication image. For example, the user may face camera lens 104 and press button 110 to cause the camera to capture the authentication image. In another example, the user may tap, swipe, or otherwise interact with an area associated with capture icon 112 included in GUI 106 [Chaudhury, 5:34-43, FIG. 1]).
 
Claim 5 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the biometric authentication device according to claim 4.  Chaudhury further teaches wherein the one or more processors are configured to execute the instructions to cause the image (to unlock computing device 102 using facial recognition technology, a user (such as authorized user 126) may provide an authentication image that represents at least a portion of his/her face. In some examples, the user may actively cause a camera of computing device 102 to capture the authentication image. For example, the user may face camera lens 104 and press button 110 to cause the camera to capture the authentication image. In another example, the user may tap, swipe, or otherwise interact with an area associated with capture icon 112 included in GUI 106 [Chaudhury, 5:34-43, FIG. 1]).
 
Claim 6 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the biometric authentication device according to claim 4.  Chaudhury further teaches wherein the one or more processors are configured to execute the instructions to cause the image capturing device to capture a captured image of the subject before the touch input is performed, and perform the acquisition of, as the face image, the captured image before a predetermined time from a time at which the touch position information is received, from the captured images (computing device 102 may automatically capture the authentication image in response to the user facing camera lens 104 [Chaudhury, 5:43-45, FIG. 1]).
 
Claim 7 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the biometric authentication device according to claim 4.  Chaudhury further teaches wherein the one or more processors are configured to execute the instructions to receive touch time information indicating a time at which the touch input is performed, and cause the image perform the acquisition of, as the face image, the captured image at a touch time indicated by the touch time information, from the captured images (another example parameter that the anti-spoofing programs may incorporate into the challenge pattern is a "stop time." More specifically, the anti-spoofing programs may stop the challenge dot at various positions for various lengths of time. For instance, the anti-spoofing programs may stop the challenge dot at the left edge for a period of ten seconds, and at the right edge for three seconds (along with stops of varying lengths at the horizontal middle). In turn, the anti-spoofing programs may compare gaze times associated with the corresponding left gaze and right gaze to the stop times. Based on whether the gaze times match the stop times, the anti-spoofing programs may determine whether a live user is performing the particular challenge pattern. In this manner, computing device 102 may implement anti-spoofing techniques of this disclosure to incorporate a variety of parameters into liveness detection, thereby creating a robust environment for determining the authenticity of facial recognition input [Chaudhury, 8:29-45]).
 
Claim 8 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the biometric authentication device according to claim 1.  Chaudhury further teaches wherein the one or more processors are configured to execute the instructions to regard, when a reference image of a same person as the subject of the face image is stored in reference image storage unit storing personal information specifying an individual and the reference image in association with each other, the subject of the face image as a person having the personal (authorized user 126 may set up a facial recognition application or embedded process of computing device 102 by storing an enrollment image that represents the face of authorized user 126. Authorized user 126 may cause a camera of computing device 102 to capture the authentication using camera lens 104. Computing device 102 may store the enrollment image to one or more storage devices of computing device 102, and/or to a remote location, commonly known as "cloud storage" [Chaudhury, 5:24-33]).
 
Claim 9:  The combination of Chaudhury and Morishita, teaches the biometric authentication device according to claim 8.  Chaudhury further teaches wherein the biometric authentication is any of checking a use qualification of a person having the personal information and checking a coincidence between the personal information about a person to be authenticated and the personal information about the subject (computing device 102 may then compare the captured authentication image with the enrollment image, and determine whether or not the images are sufficiently similar to each other for facial recognition purposes [Chaudhury, 5:56-59]).

Claim 11:  Chaudhury teaches a biometric authentication (a computing device may use facial recognition programs to authenticate a user who attempts to gain access [Chaudhury, 2:61-63]) method, comprising:
outputting, to a display device, display information about a symbol which is to be moved and displayed on the display device (move element according to challenge pattern within GUI [Chaudhury, FIG. 5: 506]; [Chaudhury, FIG. 3: 314].  The anti-spoofing programs may cause a computing device to display a moving element (such as a dot, icon, etc.) at a graphical user interface (GUI) provided by the computing device [Chaudhury, 3:53-56]);
acquiring a face image of a subject, the face image captured by an image capturing device at an image capturing timing while the display device displays the symbol (receive first and second facial images [Chaudhury, FIG. 4: 508].  Eye movement detection module 10 may receive, from an image capture device at least a first image of a face of a user and a second image of the face of the user (508) [Chaudhury, 20:4-7]);
detecting, from the face image, a position being a position on the display device ahead of a line of sight of the subject (detect eye movement(s) based on facial images [Chaudhury, FIG. 5: 510].  Additionally, eye movement detection module 10 may detect one or more eye movements based at least in part on the first image of the face of the user and the second image of the face of the user (510) [Chaudhury, 20:11-14].  Additionally, the anti-spoofing programs may detect characteristics of the eye movements, and use the characteristics to compare the eye movements to an expected eye movement pattern that is based on the predetermined movement of the moving GUI element. As some examples, the anti-spoofing programs may compare the number of eye movements, the direction and/or speed of the eye movements, durations of pauses between different eye movements, and others [Chaudhury, 3:56-64]);
determining that the subject of the face image is a living body when one or more predetermined conditions including that the position coincides with a display position of the symbol at the image capturing timing are all satisfied (computing device 102 may implement techniques of this disclosure to detect a particular eye movement or a particular set/sequence of eye movements in order to establish liveness for the purpose of authentication by facial recognition [Chaudhury, 7:36-40].  Computing device may detect the sequence of eye movements performed by the user attempting to authenticate and match the detected sequence of eye movements to the challenge pattern. By matching the detected sequence of eye movements to the challenge pattern, computing device 102 may detect spoofing attempts in which an unauthorized user utilizes a video recording of an authorized user moving his/her eyes. In this manner, techniques of this disclosure may enable computing device 102 to implement anti-spoofing measures in a robust manner [Chaudhury, 7:43-52].  If a first image (e.g., an early frame of the video) falls under a center-gaze classification, while a second image (e.g., a frame that is subsequent to the early frame) falls under a left-gaze classification, computing device 102 may detect that the user has moved his/her eyes to the left [Chaudhury, 7:20-24]);
performing biometric authentication, based on the face image (to unlock computing device 102 using facial recognition technology, a user (such as authorized user 126) may provide an authentication image that represents at least a portion of his/her face. In some examples, the user may actively cause a camera of computing device 102 to capture the authentication image [Chaudhury, 5:34-39])
outputting an authentication result indicating an authentication success when the determination is made that the subject is a living body and the biometric authentication is successful, and outputting an authentication result indicating an authentication failure when the determination is made that the subject is not a living body or the biometric authentication fails (additionally, eye movement detection module 10 may determine whether to deny authentication to the user with respect to accessing one or more functionalities controlled by computing device 102 (512). Eye movement detection module 10 may determine whether to deny the authentication independently of results (if any) generated by facial recognition module 6. In other words, eye movement detection module 10 may deny authentication by overriding a positive result generated by facial recognition module 6, may confirm a denial result generated by facial recognition module 6, or may deny authentication prior to (or without any) execution of facial recognition analysis by facial recognition module 6 [Chaudhury, 20:21-32].  If eye movement detection module 10 detects that the detected eye movement pattern matches the challenge pattern with a sufficient level of accuracy (and based on the facial recognition programs granting a match to one or more of the images), computing device 102 may authenticate the user, and grant the user access to one or more functionalities [Chaudhury, 17:38-43]).

Chaudhury does not teach detecting a line-of-sight position; determining that the subject of the face image is a living body when one or more predetermined conditions including that the line-of-sight position.
Morishita teaches detecting a line-of-sight position; determining that the subject of the face image is a living body when one or more predetermined conditions including that the line-of-sight position (the information indicating a line-of-sight position may be position coordinates of a point closely watched by a user, in a display screen in the display device 1006 [Morishita, 0048]. Specifically, the spoofing determination unit 24 may determine whether or not spoofing exists, by comparing the information about temporal line-of-sight change detected from a facial image sequence with a switching timing of the presentation information and a change in a display position due to the switching. For example, the spoofing determination unit 24 may determine whether or not a face indicated by the facial image sequence is spoofing, in accordance with whether or not the information about temporal line-of-sight change relates to the aforementioned switching timing m.sub.t2. Further, the spoofing determination unit 24 may perform spoofing determination in accordance with whether or not the information about temporal line-of-sight change relates to a change in the display position by the switching from (m.sub.x1,m.sub.y1) to (m.sub.x2,m.sub.y2) [Morishita, 0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the facial and life recognition application of Chaudhury to include the line-of-sight facial authentication feature of Morishita.
One would have been motivated to make this modification to enable users to sit/stand at line-of-sight distance from a camera so that a facial authentication program can determine whether or not the person's actual face is present, or a spoofed face.  By allowing for line-of-sight, the system can better determine a real face from a spoofed or photographed face being 

Claim 12:  The combination of Chaudhury and Morishita, teaches the biometric authentication method according to claim 11.  Chaudhury further teaches wherein the symbol moves on the display device in a random direction (to generate a distinct pattern at each authentication attempt, movement pattern module may use one or more randomizer algorithms [Chaudhury, 12:33-35]).
 
Claim 13 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the biometric authentication method according to claim 11.  Chaudhury further teaches wherein the symbol moves continuously on the display device (FIG. 3B illustrates computing device 102 displaying GUI 306B. GUI 306B includes pattern display 308 with challenge dot 314 positioned at a different location. As shown, in the example of FIG. 3B, challenge dot 314 is positioned at a different location along the horizontal path of pattern display 308 than challenge dot 314 as illustrated in FIG. 3A. The updated position of challenge dot 314 may represent a position of challenge dot 314 during movement or at a stoppage point specified in the challenge pattern [Chaudhury, 17:52-67, FIG. 3A-3B]; Examiner's Note: as illustrated in FIGS. 3A-3B).
 
Claim 14 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the biometric authentication method according to claim 11.  Chaudhury further teaches further comprising: receiving, from the display device, touch position information indicating a touch position being a position of a touch input on the display device when the touch input is performed on the display device; and performing the acquisition of the face image when receiving the touch position information, wherein the conditions further include that the touch position indicated by the touch position information coincides with the display position (to unlock computing device 102 using facial recognition technology, a user (such as authorized user 126) may provide an authentication image that represents at least a portion of his/her face. In some examples, the user may actively cause a camera of computing device 102 to capture the authentication image. For example, the user may face camera lens 104 and press button 110 to cause the camera to capture the authentication image. In another example, the user may tap, swipe, or otherwise interact with an area associated with capture icon 112 included in GUI 106 [Chaudhury, 5:34-43, FIG. 1]).
 
Claim 15:  The combination of Chaudhury and Morishita, teaches the biometric authentication method according to claim 14.  Chaudhury further teaches further comprising: causing the image capturing device to capture the face image when receiving the touch position information (to unlock computing device 102 using facial recognition technology, a user (such as authorized user 126) may provide an authentication image that represents at least a portion of his/her face. In some examples, the user may actively cause a camera of computing device 102 to capture the authentication image. For example, the user may face camera lens 104 and press button 110 to cause the camera to capture the authentication image. In another example, the user may tap, swipe, or otherwise interact with an area associated with capture icon 112 included in GUI 106 [Chaudhury, 5:34-43, FIG. 1]).
 
Claim 16:  The combination of Chaudhury and Morishita, teaches the biometric authentication method according to claim 14.  Chaudhury further teaches further comprising: causing the image capturing device to capture a captured image of the subject before the touch input is performed, and performing the acquisition of, as the face image, the captured image before a predetermined time from a time at which the touch position information is received, from the captured images (computing device 102 may automatically capture the authentication image in response to the user facing camera lens 104 [Chaudhury, 5:43-45, FIG. 1]).
 
Claim 17:  The combination of Chaudhury and Morishita, teaches the biometric authentication method according to claim 14.  Chaudhury further teaches further comprising: receiving touch time information indicating a time at which the touch input is performed; and causing the image capturing device to capture a captured image of the subject before the touch input is performed, and performing the acquisition of, as the face image, the captured image at a touch time indicated by the touch time information, from the captured images (another example parameter that the anti-spoofing programs may incorporate into the challenge pattern is a "stop time." More specifically, the anti-spoofing programs may stop the challenge dot at various positions for various lengths of time. For instance, the anti-spoofing programs may stop the challenge dot at the left edge for a period of ten seconds, and at the right edge for three seconds (along with stops of varying lengths at the horizontal middle). In turn, the anti-spoofing programs may compare gaze times associated with the corresponding left gaze and right gaze to the stop times. Based on whether the gaze times match the stop times, the anti-spoofing programs may determine whether a live user is performing the particular challenge pattern. In this manner, computing device 102 may implement anti-spoofing techniques of this disclosure to incorporate a variety of parameters into liveness detection, thereby creating a robust environment for determining the authenticity of facial recognition input [Chaudhury, 8:29-45]).
 
Claim 18 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the biometric authentication method according to claim 11.  Chaudhury further teaches further comprising: regarding, when a reference image of a same person as the subject of the face image is stored in a reference image storage unit that stores personal information specifying an individual and the reference image in association with each other, the subject of the face image as a person having the personal information associated with the reference image of the same person as the subject (authorized user 126 may set up a facial recognition application or embedded process of computing device 102 by storing an enrollment image that represents the face of authorized user 126. Authorized user 126 may cause a camera of computing device 102 to capture the authentication using camera lens 104. Computing device 102 may store the enrollment image to one or more storage devices of computing device 102, and/or to a remote location, commonly known as "cloud storage" [Chaudhury, 5:24-33]).

Claim 19:  The combination of Chaudhury and Morishita, teaches the biometric authentication method according to claim 18.  Chaudhury further teaches wherein the biometric authentication is any of checking a use qualification of a person having the personal information and checking a coincidence between the personal information about a person to be authenticated and the personal information about the subject (computing device 102 may then compare the captured authentication image with the enrollment image, and determine whether or not the images are sufficiently similar to each other for facial recognition purposes [Chaudhury, 5:56-59]).

Claim 20 (Currently Amended):  Chaudhury teaches a non-transitory computer-readable recording medium (Storage Device(s) 48 [Chaudhury, FIG. 2]) that records a biometric authentication program (a computing device may use facial recognition programs to authenticate a user who attempts to gain access [Chaudhury, 2:61-63]) causing a computer to execute:
a display information output function of outputting, to a display device, display information about a symbol which is to be moved and displayed on the display device (move element according to challenge pattern within GUI [Chaudhury, FIG. 5: 506]; [Chaudhury, FIG. 3: 314].  The anti-spoofing programs may cause a computing device to display a moving element (such as a dot, icon, etc.) at a graphical user interface (GUI) provided by the computing device [Chaudhury, 3:53-56])
a face image acquisition function of acquiring a face image of a subject, the face image captured by an image capturing device at an image capturing timing while the display device displays the symbol (receive first and second facial images [Chaudhury, FIG. 4: 508].  Eye movement detection module 10 may receive, from an image capture device at least a first image of a face of a user and a second image of the face of the user (508) [Chaudhury, 20:4-7]);
a detection function of detecting, from the face image, a position being a position on the display device ahead of a line of sight of the subject (detect eye movement(s) based on facial images [Chaudhury, FIG. 5: 510].  Additionally, eye movement detection module 10 may detect one or more eye movements based at least in part on the first image of the face of the user and the second image of the face of the user (510) [Chaudhury, 20:11-14].  Additionally, the anti-spoofing programs may detect characteristics of the eye movements, and use the characteristics to compare the eye movements to an expected eye movement pattern that is based on the predetermined movement of the moving GUI element. As some examples, the anti-spoofing programs may compare the number of eye movements, the direction and/or speed of the eye movements, durations of pauses between different eye movements, and others [Chaudhury, 3:56-64]);
a biometric determination function of determining that the subject of the face image is a living body when one or more predetermined conditions including that the position coincides with a display position of the symbol at the image capturing timing are all satisfied (computing device 102 may implement techniques of this disclosure to detect a particular eye movement or a particular set/sequence of eye movements in order to establish liveness for the purpose of authentication by facial recognition [Chaudhury, 7:36-40].  Computing device may detect the sequence of eye movements performed by the user attempting to authenticate and match the detected sequence of eye movements to the challenge pattern. By matching the detected sequence of eye movements to the challenge pattern, computing device 102 may detect spoofing attempts in which an unauthorized user utilizes a video recording of an authorized user moving his/her eyes. In this manner, techniques of this disclosure may enable computing device 102 to implement anti-spoofing measures in a robust manner [Chaudhury, 7:43-52].  If a first image (e.g., an early frame of the video) falls under a center-gaze classification, while a second image (e.g., a frame that is subsequent to the early frame) falls under a left-gaze classification, computing device 102 may detect that the user has moved his/her eyes to the left [Chaudhury, 7:20-24]);
an authentication function of performing biometric authentication, based on the face image (to unlock computing device 102 using facial recognition technology, a user (such as authorized user 126) may provide an authentication image that represents at least a portion of his/her face. In some examples, the user may actively cause a camera of computing device 102 to capture the authentication image [Chaudhury, 5:34-39]); and
an authentication result output function of outputting an authentication result indicating an authentication success when the determination is made that the subject is a living body and the biometric authentication is successful, and outputting an (additionally, eye movement detection module 10 may determine whether to deny authentication to the user with respect to accessing one or more functionalities controlled by computing device 102 (512). Eye movement detection module 10 may determine whether to deny the authentication independently of results (if any) generated by facial recognition module 6. In other words, eye movement detection module 10 may deny authentication by overriding a positive result generated by facial recognition module 6, may confirm a denial result generated by facial recognition module 6, or may deny authentication prior to (or without any) execution of facial recognition analysis by facial recognition module 6 [Chaudhury, 20:21-32].  If eye movement detection module 10 detects that the detected eye movement pattern matches the challenge pattern with a sufficient level of accuracy (and based on the facial recognition programs granting a match to one or more of the images), computing device 102 may authenticate the user, and grant the user access to one or more functionalities [Chaudhury, 17:38-43]).

Chaudhury does not teach a line-of-sight detection function of detecting a line-of-sight position; determining that the subject of the face image is a living body when one or more predetermined conditions including that the line-of-sight position.
However, Morishita teaches a line-of-sight detection function of detecting a line-of-sight position; determining that the subject of the face image is a living body when one or more (the information indicating a line-of-sight position may be position coordinates of a point closely watched by a user, in a display screen in the display device 1006 [Morishita, 0048]. Specifically, the spoofing determination unit 24 may determine whether or not spoofing exists, by comparing the information about temporal line-of-sight change detected from a facial image sequence with a switching timing of the presentation information and a change in a display position due to the switching. For example, the spoofing determination unit 24 may determine whether or not a face indicated by the facial image sequence is spoofing, in accordance with whether or not the information about temporal line-of-sight change relates to the aforementioned switching timing m.sub.t2. Further, the spoofing determination unit 24 may perform spoofing determination in accordance with whether or not the information about temporal line-of-sight change relates to a change in the display position by the switching from (m.sub.x1,m.sub.y1) to (m.sub.x2,m.sub.y2) [Morishita, 0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the facial and life recognition application of Chaudhury to include the line-of-sight facial authentication feature of Morishita.
One would have been motivated to make this modification to enable users to sit/stand at line-of-sight distance from a camera so that a facial authentication program can determine whether or not the person's actual face is present, or a spoofed face.  By allowing for line-of-sight, the system can better determine a real face from a spoofed or photographed face being detected from the sensor.  Whether or not a subject of imaging is a three-dimensional object, 

Claim 21 (Currently Amended):  The combination of Chaudhury and Morishita, teaches the non-transitory computer-readable recording medium that records the biometric authentication program according to claim 20.  Chaudhury further teaches wherein the symbol moves on the display device in a random direction (to generate a distinct pattern at each authentication attempt, movement pattern module may use one or more randomizer algorithms [Chaudhury, 12:33-35]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following reference includes facial detection with life detection, including the recognition of a user's eyes following a moving symbol:
Brown (US 20170344840 A1, published: 11/30/2017)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references includes both facial recognition and life detection:
Lau et al. (US 20150310259 A1, published: 10/29/2015)
Wilder (US 10102358 B2, filed: 12/29/2015)
McKay et al. (US 10360464 B1, filed: 3/3/2017)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145